Opinion issued August 2, 2012




                                          In The
                                  Court of Appeals
                                         For The
                              First District of Texas

                                  NO. 01-12-00483-CR
                                        ____________

                     TIMOTHY WAYNE MANSKER, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                        On Appeal from the 177th District Court
                                Harris County, Texas
                            Trial Court Cause No. 1325581


                              MEMORANDUM OPINION

         Appellant, Timothy Wayne Mansker, pleaded guilty to the felony offense of

failure to comply with sex offender registration requirements.1 The trial court

found appellant guilty and, in accordance with the terms of appellant’s plea bargain


1
         See TEX. CODE CRIM. PROC. ANN. art. 62.102(a), (b)(3) (West 2006).
agreement with the State, sentenced appellant to confinement for 2 years in the

Institutional Division of the Texas Department of Criminal Justice. Appellant filed

a notice of appeal. We dismiss the appeal.

      In a plea bargain case, a defendant may appeal only those matters that were

raised by written motion filed and ruled on before trial or after getting the trial

court’s permission to appeal. TEX. R. APP. P. 25.2(a)(2). An appeal must be

dismissed if a certification showing that the defendant has the right of appeal has

not been made part of the record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record

supports the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must dismiss

this appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A

court of appeals, while having jurisdiction to ascertain whether an appellant who

plea-bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited

appeal without further action, regardless of the basis for the appeal.”).

      Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss all

pending motions as moot.


                                           2
                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3